
	
		I
		112th CONGRESS
		1st Session
		H. R. 1150
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Gosar introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To restore the application of the Federal antitrust laws
		  to the business of health insurance to protect competition and
		  consumers.
	
	
		1.Short titleThis Act may be cited as the
			 Competitive Health Insurance Reform
			 Act of 2011.
		2.FindingsThe Congress finds the following:
			(1)Open, free, and
			 fair competition has made the United States the strongest economy in the
			 world.
			(2)As a general
			 proposition, Government should ensure that no industry obtains an unfair
			 competitive advantage and that the playing field is equal. The Congress should
			 not play favorites with certain industries or special interest groups by
			 exempting one group from the general application of the law.
			(3)There is no
			 factual basis supporting any further exemption of the insurance industry from
			 Federal antitrust and unfair competition laws.
			(4)Enforcement of these laws is most
			 appropriately done through the U.S. Department of Justice, and in the case of
			 aggrieved individuals through private actions as set forth in the existing
			 statutes, but that class actions suits based on antitrust theories can
			 themselves pose a hindrance to competition among insurance companies, and to
			 higher prices for consumers, because of the resources they can consume.
			3.PurposeIt is the purpose of this Act to ensure that
			 health insurance issuers and medical malpractice insurance issuers are subject
			 to the same antitrust and unfair trade practices laws that all businesses have
			 had to comply with and that these issuers would be subject to Federal laws
			 against price fixing, bid rigging, or market allocations to the detriment of
			 competition and consumers. This Act remedies a special exemption provided by
			 Congress in 1945 to respond to the United States Supreme Court decision
			 entitled United States v. South-Eastern Underwriters Association, wherein the
			 Court correctly held that the Federal Government could regulate insurance
			 companies under the authority of the commerce clause in the Constitution. This
			 Act would also retain enforcement of these laws with State and Federal law
			 enforcement agencies and allow private causes of action by aggrieved consumers
			 harmed by unfair trade practices, but would prohibit class actions based on
			 antitrust legal theories against insurance companies.
		4.Restoring the
			 application of antitrust laws to health sector insurers
			(a)Amendment to
			 McCarran-Ferguson ActSection 3 of the Act of March 9, 1945 (15
			 U.S.C. 1013), commonly known as the McCarran-Ferguson Act, is amended by adding
			 at the end the following:
				
					(c)Nothing contained in this Act shall modify,
				impair, or supersede the operation of any of the antitrust laws with respect to
				the business of health insurance. For purposes of the preceding sentence, the
				term antitrust laws has the meaning given it in subsection (a) of
				the first section of the Clayton Act, except that such term includes section 5
				of the Federal Trade Commission Act to the extent that such section 5 applies
				to unfair methods of
				competition.
					.
			(b)Related
			 ProvisionFor purposes of section 5 of the Federal Trade
			 Commission Act (15 U.S.C. 45) to the extent such section applies to unfair
			 methods of competition, section 3(c) of the McCarran-Ferguson Act shall apply
			 with respect to the business of health insurance without regard to whether such
			 business is carried on for profit, notwithstanding the definition of
			 Corporation contained in section 4 of the Federal Trade
			 Commission Act.
			(c)Limitation on
			 class actions
				(1)LimitationNo
			 class action may be heard in a Federal or State court on a claim against an
			 insurer for a violation of any of the antitrust laws (as defined in section
			 3(c) of the Act of March 9, 1945 (15 U.S.C. 1013), commonly known as the
			 McCarran-Ferguson Act).
				(2)ExemptionParagraph (1) shall not apply with respect
			 to any action commenced—
					(A)by the United
			 States or any State; or
					(B)by named individual claimants for their
			 particular injuries.
					
